MARY K. HOFF, Judge.
Robert Block appeals the trial court’s order denying his motion to set aside default judgment on a bail bond.
Bail bond forfeiture proceedings, such as the one out of which this appeal arises, “are by nature civil actions ... [and] any right to appeal is purely statutory and governed by the statutes and rules governing civil appellate procedure.” State v. Johnson, 855 S.W.2d 466, 468 (Mo.App. E.D.1993).
We dismiss the appeal as premature because the trial court’s order is “not denominated either a ‘judgment’ or ‘decree,’ as required by Rule 74.01(a). As a result, this Court does not presently have appellate jurisdiction in the matter because we do not yet have a final judgment before us.” Popular Leasing USA, Inc. v. Universal Art Corp. of New York, 57 S.W.3d 875, 877-78 (Mo.App. E.D.2001) (addressing an order denying a motion to set aside a default judgment).
Appeal dismissed.
GEORGE W. DRAPER III, P.J., and MARY R. RUSSELL, J., concur.